DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Claims
Claims 1-10 and 12-17 are present.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 is dependent on claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No.  2003/0232091 (SHEFER) in view of United States Patent Application Publication No. 2008/0026124 (MUSAEUS). 
Claim 1 recites a process for producing beadlets comprising

    PNG
    media_image1.png
    581
    743
    media_image1.png
    Greyscale

Claim 7 recites that the particle have a size (d0.9) of below 10um.
As to claims 1 and 7, SHEFER teaches a controlled release system useful to stabilize retinol, retinol derivatives, and extracts containing retinol in cosmetic, dermatological, and pharmaceutical compositions. Retinol is essential to many body or biological functions and it plays an important role particularly for vision. The daily requirement is met almost exclusively by the intake of β –carotene (pro -vitamin A), which is converted into retinol enzymatically [0005].  β–Carotene is a precursor of retinol.  It is a similar chemical structure to retinol as it is basically two retinols attached together that are cleaved to form two retinol.  It would have been obvious to use the bead stabilization system for β –carotene as the chemical similarity would make it likely to also stabilize β –carotene which can be used to provide retinol.  

SHEFER produces solid, microspheres [0089], [0166] that contain retinol derivatives (e.g., β –carotene) [0004].   
As to step 1) SHEFER teaches a step (1) forming an ingredient mixture comprised of (i) a retinol derivative; and (ii) a matrix material. The matrix material  is a suitable solid core materials for forming micro spheres or particles and have a melting point range between about 30 to 120oC [0089].  In [0089], carnauba wax, candelilla wax are specifically mentioned. As the same ingredients are used, they would have the drop point.  
The retinol derivative can be in amounts of 0.01 to 50% by weight of the composition [0086].  However, it would have been obvious to optimize this amount, especially as β–Carotene is a precursor of retinol.  It is a similar chemical structure to retinol as it is basically two retinols attached together that are cleaved to form two retinol.  It would have been obvious to use the bead stabilization system for β –carotene as the chemical similarity would make it likely to also stabilize β –carotene which can be used to provide retinol.  
 The remaining materials can be the core material and other ingredients.  In Example 2 [0167], 196 grams of glyceryl monostearate are placed in the oven at 80oC. 4 grams of retinol are added to the melt while mixing it with a glass rod. It is clear that up to 98% of the composition can be the core material. Thus it would have been obvious to provide a composition with (i) 1 wt-%-50 wt-%, based on the total weight of the beadlets/microspheres, β -carotene; and (ii) 50-90 wt-%, based on the total weight of the beadlets, of a matrix material.
As to step 2, SHEFER teaches subjecting the ingredient mixture to a spray chilling or spray cooling process by atomizing the ingredient mixture into a chamber to form droplets of the ingredient mixture. In 
As to step 3, SHEFER also teaches contacting the droplets of the ingredient mixture in the chamber with an air stream which is sufficiently cool to solidify the ingredient droplets and form the beadlets. In Example 2, the atomized droplets freeze into solid particles in the size range of about 5 microns to about 50 microns [0167].
SHEFER does not teach that the carotene is in crystalline form. 
However, MUSAEUS in paragraph [0027] teaches a process that grinds a crystalline form of β-carotene.  The β-carotene is in crystalline form. MUSAEUS teaches various processes have been described for improving the color yields and for increasing the absorbability or bioavailability and all of them aim at reducing the size of the crystallites of the active substances.  
Thus, the crystalline powder can be ground.  It would have been obvious to use ground crystalline β-carotene as the increases the absorbability or bioavailability. MUSAUEUS teaches the addition of crystalline β –carotene.
 MUSAEUS in paragraph [0027] teaches a process that grinds a crystalline form of β-carotene.  The β-carotene is in crystalline form. MUSAEUS teaches various processes have been described for improving the color yields and for increasing the absorbability or bioavailability and all of them aim at reducing the size of the crystallites of the active substances [0007]-[0008].  
As to the particle size, the grinding can take place in a manner known per se, for example using a ball mill. This entails, depending on the type of mill used, grinding until the particles have an average particle size D[4.3] determined by Fraunhofer diffraction of from 0.02 to 100um, preferably 0.05 to 50um, particularly preferably 0.05 to 20um, very particularly preferably 0.05 to 5um, especially 0.05 to 0.8um [0027]-[0028]. It would have been obvious to one skilled in the art to provide particle size as claimed, as MUSEAUS teaches the benefits of grinding and limiting particle size of β-carotene.  Indeed, it 
As to the color difference (DE*), it would have been obvious to one skilled in the art to vary the color of the carotene based on the desired color and hue of the product. 
Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.


Claim 2 recites grinding the ingredient mixture before atomizing. 
SHEFER also teaches contacting the droplets of the ingredient mixture in the chamber with an air stream which is sufficiently cool to solidify the ingredient droplets and form the beadlets. In Example 2, the atomized droplets freeze into solid particles [0167].


As to claims 3-4, claim 3 recites that steps (b) and (c) are practiced to form beadlets having a mean particle size of 50um to 1000um in diameter. 
um to 850um.
As to claims 3 and 4, SHEFER teaches that the molten mixture can be converted into a free-flowing powder by spraying processes known in the art, such as spray chilling, spray-congealing, granulation, and the like to create fine or very fine particles, of a substantially spherical shape, having an average particle diameter of from about 0.1 um to about 500 um [0142]. Thus, it would have been obvious to provide particles within the claimed ranges of 50um to 1000um  (claims 3) and 250um to 850um (claim 4), as SHEFER teaches a range that falls within that of claim 3 and overlaps that of claim4. 

As to claims 5-6, claim 5 recites that prior to step (2) the process further comprises grinding the ingredient mixture.
Claim 6 depends on claim 5 and recites that the step of grinding is practiced with a colloid mill or a ball mill.
As to claims 5 and 6, MUSAEUS in paragraph [0027] teaches a process that grinds a crystalline form of β-carotene.  In paragraph [0028], it is noted that the grinding can take place in a manner known per se, for example using a ball mill.  β-carotene is in crystalline form. MUSAEUS teaches various processes have been described for improving the color yields and for increasing the absorbability or bioavailability and all of them aim at reducing the size of the crystallites of the active substances.  This provides improved color yields [0007].  [0007]. This entails, depending on the type of mill used, grinding the particles [0035]. 
Thus, the crystalline powder can be ground.  It would have been obvious to use ground crystalline β-carotene as the increases the absorbability or bioavailability.



Claim 11 recites a process for producing a food, feed or personal care product, wherein the process comprises incorporating into the food, feed or personal care product the beadlets obtained according to claim 1. 
SHEFER teaches adding the cosmetic, dermatological (i.e., personal products), and pharmaceutical composition [0066]. 

Claim 13 recites that a food product is produced. 
SHEFER teaches adding the composition to foodstuffs [0133]. 

Claim 16 recites that step (1) comprises forming the ingredient mixture comprised of:
(i)    15 wt-% - 50 wt-%, based on the total weight of the beadlets, of the β –carotene particles; and
(ii)    50 - 85 wt-%, based on the total weight of the beadlets, of the matrix material.

Claim 17 recites that the ingredient mixture comprises 20 wt % - 50 wt %, based on the total weight of the beadlets, of the crystalline β –carotene particles, and 50-80 wt %, based on the total weight of the beadlets, of the matrix material.
As to claims 16 and 17, SHEFER produces solid, microspheres [0089], [0166] that contain retinol derivatives (e.g., β –carotene) [0004].   The matrix material  is a suitable solid core materials for forming micro spheres or particles and have a melting point range between about 30 to 120oC [0089].  In [0089], carnauba wax, candelilla wax are specifically mentioned. As the same ingredients are used, they would have the same drop point].  β–Carotene is a precursor of retinol.  It is a similar chemical structure to retinol as it is basically two retinols attached together that are cleaved to form two retinol.  It would have been 
 The remaining materials can be the core material and other ingredients.  In Example 2 [0167], 196 grams of glyceryl monostearate are placed in the oven at 80oC. 4 grams of retinol are added to the melt while mixing it with a glass rod. It is clear that up to 98% of the composition can be the core material. Thus it would have been obvious to provide a composition with (i) 15 wt-%-50 wt-%, based on the total weight of the beadlets/microspheres, β -carotene; and (ii) 50-85 wt-%, based on the total weight of the beadlets, of a matrix material.




Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SHEFER and MUSAEUS as applied to claim 1-9, 11, 13 above, and further in view of United States Patent No. 5,064,669 (TAN).
Claim 10 recites that step (3) is practiced by contacting the droplets of the ingredient mixture with chilled air at a temperature of about 5oC. SHEFER teaches at [0148] that spraying processes are particularly suitable in which the melts are converted into fine or very fine particles, primarily of spherical shape, whilst they are finely divided and in free fall. The spraying processes can be assisted by blowing with countercurrent cold air such as by spray-chilling, spray-congealing.
However, SHEFER and MUSAEUS do not disclose the exact temperature. TAN teaches that spray-chilling of the liquid mixtures is particularly advantageous. It affords high throughput and requires only simple equipment. In practice, a spray column, such as a Bowen column is fitted with a disc atomizer or with a spray chill nozzle.  The air temperature for the spray chilling can be varied over a wide range but oC is approximately 41oF and falls within this range.  
It would have been obvious to one skilled in the art to us spray chilling with a temperature of 40° F with the process of SHEFER and MUSAEUS, as TAN teaches that it affords high throughput and requires only simple equipment.


Claims 12, 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SHEFER and MUSAEUS as applied to claim 1-9, 11, 13 above, and further in view of United States Patent Application Publication No. 20030017239 (BODOR).
Claim 12 recites a process that comprises incorporating 1 to 12 ppm of the at least one carotenoid into the food, feed and personal care product.
SHEFER and MUSAEUS are silent as to incorporating 1 to 12 ppm of the at least one carotenoid into the food, feed and personal care product. In paragraph [0050], BODOR teaches that a variety of carotenoids can be sued in encapsulated form and free form to provide a desired level of color.  These carotenoids, including β-carotene, are present in amounts ranging from 1-15 mg/kg (1 mg/kg = 1ppm - 1 mg = 0.001 grams; m1 kg = 1000 grams; 0.001 / 1000 = 1/1000000 = one ppm). It would have been obvious to vary the amount of β-carotene added to the composition based on the final desired product. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.


As to claims 14-15, claim 14 recites that the food product is a soft drink.
Claim 15 recites that the food product is a margarine.
As to claims 14-15, SHEFER and MUSAEUS do not teach adding the particles to a soft drink or margarine. 
However, BODOR teaches that it is desirable to add carotenoids to beverage and food products to add color to the food product (abstract).  The carotenoid is in a protected form to facilitate storage stability [0044].  Food products include margarine and drinks [0056].  
It would have been obvious to use the beads of above-identified references in a margarine or drink as BODOR teaches such food products can use carotene to add color and the carotene must be in a protected form. 

Response to Arguments
Applicant's arguments filed December 12, 2020 have been fully considered but they are not persuasive. 
The applicant argues that Shefer employs solved retinol in all of its formulations described in its examples. However, SHEFER produces solid, microspheres [0089], [0166] that contain retinol derivatives (e.g., β –carotene) [0004].   The retinol derivative can be in amounts of 0.01 to 50% by weight of the composition [0086].  MUSAEUS in paragraph [0027] teaches a process that grinds a crystalline form of β-carotene.  The β-carotene is in crystalline form. MUSAEUS teaches various processes have been described for improving the color yields and for increasing the absorbability or bioavailability and all of them aim at reducing the size of the crystallites of the active substances [0007]-[0008].
The applicant argues that a disclosure of improved color yield as provided by Museaus does not discuss color stability. However, this disregards SHEFER. As discussed above, SHEFER teaches a stabilize retinol, retinol derivatives, and extracts containing retinol in cosmetic, dermatological, and pharmaceutical compositions.
It is also argued that Museaus discloses a D[4.3] size range of 0.05 to 0.8. This does not in and of itself direct an ordinarily skilled person to crystalline β –carotene particles having an average particle size (d0.9) inside the herein claimed beadlets of below 20 um, whereby the beadlets are formed by combining such crystalline β –carotene particles with a matrix material having a drop point of from 30 to 85 °C which is selected from the group consisting of lycerinmonostearate, carnauba wax, candelilla wax, palmitic acid, stearic acid and hydrated rapeseed oil. However, MUSAEUS in paragraph [0027] teaches a process that grinds a crystalline form of β-carotene.  The β-carotene is in crystalline form. MUSAEUS teaches various processes have been described for improving the color yields and for increasing the absorbability or bioavailability and all of them aim at reducing the size of the crystallites of the active substances [0007]-[0008].  The grinding can take place in a manner known per se, for example using a ball mill. This entails, depending on the type of mill used, grinding until the particles have an average particle size D[4.3] determined by Fraunhofer diffraction of from 0.02 to 100um, preferably 0.05 to 50um, particularly preferably 0.05 to 20um, very particularly preferably 0.05 to 5um, especially 0.05 to 0.8um [0027]-[0028]. It would have been obvious to one skilled in the art to provide particle size as claimed, as MUSEAUS teaches the benefits of grinding and limiting particle size of β-carotene.  

As to Tan and Bodor are noted, it is argued that the references fail to cure the deficiencies of both Shefer and Masaeus . However, Shefer and Musaeus are proper as discussed above. 
 
Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799